DETAILED ACTION

Applicant's submission filed on 2/10/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) in view of Brzezinski (US 5570297 A).
Re claim 2: Ilan discloses a non-transitory computer readable medium having program logic imprinted thereon for performing the method comprising:
providing a display screen (22 in figs 1A, 1B, 4, & 5B) on a device, wherein said display screen includes a display region (21 in figs 1A & 1B); and
providing visible light pulses from said display region,
wherein said light pulses are visible to a user (p39: Here, coupon portion 21, and coupon 20 contained therein, is visible in the television picture 22, p45: the coupon is typically in the form of an encrypted visual pattern for transmission via a television picture 22, to viewers (users) 28.  p46-49, p55, p61, p89, p101) and are representative of a coupon (20 in figs 1A, 1B, & 4).
Ilan however does not disclose serially communicating information via light pulses from a display.

Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Brzezinski’s teaching in the Ilan’s medium or method for the purpose of taking advantage of the well-known benefits of serial communications; for example, an ability to be synchronized among legacy devices or at least a less complex (and probably less expensive) method of synchronization (versus parallel communications), thus serial communication being a better communication platform for meeting the challenges of the interoperability between devices such as between a display and a portable device (Brzezinski: col 1 lines 63+, col 2 lines 32-61).
Re claim 3: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2, wherein said display region is a television display region (p39: television picture 22).
Re claim 7: Ilan modified discloses a method comprising: 
providing a display screen (22 in figs 1A, 1B, 4, & 5B) on a device, wherein said display screen includes a display region (21 in figs 1A & 1B); and
providing visible light pulses from said display region, 
wherein said light pulses are visible to a user (p39: Here, coupon portion 21, and coupon 20 contained therein, is visible in the television picture 22, p45: the coupon is typically in the form of an encrypted visual pattern for transmission via a television 
Ilan however does not disclose serially communicating information via light pulses from a display.
Brzezinski however discloses serially communicating information via light pulses from a display (Abst: a cathode ray tube (CRT) adapted for transmission of serial data bits as light pulses appearing as spaced lines on the CRT to a portable information device having a photosensor).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Brzezinski’s teaching in the Ilan’s medium or method for the purpose of taking advantage of the well-known advantages of serial communications; for example, less complex method of synchronization (versus parallel communications), thus serial communication being a better communication platform for meeting the challenges of the interoperability between devices such as between a display and a portable device (Brzezinski: col 1 lines 63+, col 2 lines 32-61).
Re claim 8: Ilan modified by Brzezinski discloses the method of claim 7, wherein said display region is a television display region (39: television picture 22).

Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Lagard (US 5721908 A).
Re claims 4 and 9: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2 and the method of claim 7, wherein said display region is a display screen (22 in figs 1A, 1B, 4, & 5B).

Lagard however discloses a webpage (abst).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Lagard’s teaching in the medium and method of Ilan modified by Brzezinski for the purpose of promoting user-friendliness and user-interaction by incorporating web based graphics interface.

Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Watanabe (US 20050070327 A1).
Re claims 5 and 10: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2 and the method of claim 7.
Ilan modified by Brzezinski however does not disclose that said display region is a mobile phone display screen.
Watanabe however discloses display region in a mobile phone display screen (13 in fig 1a).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Watanabe’s teaching in the medium and method of Ilan modified by Brzezinski for the purpose of allowing viewers of TV programs on mobile phones to receive coupon and advertiser to be able to reach said viewers.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of MENGEL (GB 2208458 A).
Re claim 6: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2.
Ilan modified by Brzezinski however does not disclose that said non-transitory computer readable medium is a volatile memory.
MENGEL however discloses a volatile memory (abst: "A tuner (300) in, for example, a television receiver, includes a volatile memory (340) which is automatically programmed with data relating to receivable active channels").
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate MENGEL’s teaching in the medium of Ilan modified by Brzezinski for the purpose of allowing faster execution of the computerized method (generally faster than non-volatile memory).

Claims 11, 12, and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Nemirofsky (US 5907350 A).
Re claims 11 & 12: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a light sensor (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.) of a device.
However, Ilan modified by Brzezinski does not disclose that the device is a card.

Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.
Re claim 14: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.) and said at least one coupon is stored in a memory (p14: having the coupon stored therein, p73) of said device.
However, Ilan modified by Brzezinski does not disclose that the device is a card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.
Re claim 15: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.) and said coupon can be displayed as a visual pattern, such as a bar code, or other machine readable form, and displayed on the display area (i.e., display screen) 25 of the mobile communication device 26.) of said device.
However, Ilan modified by Brzezinski does not disclose that the device is a card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.
Re claim 16: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.).
However, Ilan modified by Brzezinski does not disclose that the device is a card and that said at least one coupon includes a plurality of coupons displayed by a corresponding plurality of displays of said card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card) and that said at least one coupon includes a plurality of coupons displayed by a corresponding plurality of displays of said card (abst: “The smart card is equipped with an LCD which enables UPC codes corresponding to each 
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card and also for the purpose of enhancing user functionality by allowing plurality of coupons to be displayed by a corresponding plurality of displays.
Re claim 17: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.).
However, Ilan modified by Brzezinski does not disclose that the device is a card and that said at least one coupon includes a plurality of coupons and each coupon is displayed by a display of said card based on a signal from a button of said card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card) and that said at least one coupon includes a plurality of coupons and each coupon is displayed by a display of said card based on a signal from a button of said card (abst: “The smart card is equipped with an LCD which enables UPC codes corresponding to each of the stored coupons to be utilized.”  Col 11 lines 44+: “Pressing the left-right view arrows 32A, now rotates through a sub-set of the benefits or values available,”).

Re claim 18: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.), said at least one coupon is stored in a memory of said device (p14: having the coupon stored therein, p73) and said at least one coupon is displayed by a display of said device (p73: For example, the coupon can be displayed as a visual pattern, such as a bar code, or other machine readable form, and displayed on the display area (i.e., display screen) 25 of the mobile communication device 26.).
However, Ilan modified by Brzezinski does not disclose that the device is a card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Francini (US 4701601 A).
Re claim 19: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.), said at least one coupon is displayed by a display of said device (p73: For example, the coupon can be displayed as a visual pattern, such as a bar code, or other machine readable form, and displayed on the display area (i.e., display screen) 25 of the mobile communication device 26.) and said at least one coupon is communicated based on a signal received from a button of said device (p108: …the users will then be prompted to indicate the coupon they desire to be sent to them, by voice, depressing a button or buttons on the mobile communication device, or the like.).
However, Ilan modified by Brzezinski does not disclose that the device is a card and the step of communicating by a magnetic emulator of said card based on a signal received from a button of said card.
Francini however discloses that the device is a card (20 in fig 1) and the step of communicating by a magnetic emulator of said card based on a signal received from a button of said card (col 7 lines 14+ “the user would first select and press one of these specific keys, causing the microprocessor to access the corresponding data representative of the magnetic stripe information associated with the selected card.”  Col 7 lines 64+ “Where a send button is used, the generation of the varying magnetic field can be limited to one burst per each depression of the key.”).
.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Francini (US 4701601 A) and Atalla (US 3938091 A).
Re claim 20: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.), said at least one coupon is displayed by a display of said device (p73: For example, the coupon can be displayed as a visual pattern, such as a bar code, or other machine readable form, and displayed on the display area (i.e., display screen) 25 of the mobile communication device 26.) and said at least one coupon is communicated based on a signal received from a button of said device (p108: …the users will then be prompted to indicate the coupon they desire to be sent to them, by voice, depressing a button or buttons on the mobile communication device, or the like.).
However, Ilan modified by Brzezinski does not disclose that the device is a card and the step of communicating by a magnetic emulator of said card based on a signal received from a button of said card.

Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Francini’s teaching in the method of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a card and also for the purpose of communicating user selected coupon with a magnetic stripe reader.
However, Ilan modified by Brzezinski and Francini does not disclose signaling after said button is pressed for a period of time.
Atalla however discloses signaling after said button is pressed for a period of time (col 10 lines 9+: “After the customer has keyed in his password, he presses a second key for more than two seconds, for example, he depresses the XYZ key, thereby signaling the end of the password.” Col 11 lines 7+:” After dialing in the code number, the subscriber presses the ending synchronizing character key such as the XYZ key for more than two seconds.  This then activates the central office equipment to read out the password”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Atalla teaching in the method of .

Response to Arguments
Regarding the 112 rejections:
Applicant argues, 
“The Examiner points to disclosure by Brzezinski with respect to cathode ray tube (CRT) monitors for legacy devices. As previously shown by Applicant, it is only Brzezinski that is limited to particular devices. Ilan expressly discloses that the method of Ilan is applicable to all kinds of displays.
"Additionally, while the information is transmitted (broadcast) in television signal(s) resulting in a picture on a television screen, transmissions (broadcasts) can be over any kind of media and video display[.]" (Ilan, para. [0041].)
Accordingly, Ilan discloses a superior form of data transfer even where interoperability among legacy devices is required.”
Examiner respectfully traverses.
The above citation of a portion of the Ilan’s paragraph 0041 is silent about interoperability among legacy devices.  The portion of Ilan’s paragraph 0041 above that the applicant is trying to present as an evidence that Ilan discloses a superior form of data transfer even where interoperability among legacy devices is required, does NOT address interoperability at all.  The paragraph discloses that ONLY the information transmissions (broadcasts) can be over any kind of media and video display.  The 
Brzezinski discloses interoperability between a portable information device (such as a wrist watch) and CRT:
“Wristwatches in particular are difficult for entry of information or updating information.  Various schemes have been proposed for entry of data using pushbuttons or tiny keyboards, none of which have been entirely satisfactory.  An optimum configuration would be one where the portable device could be updated from any controllable light source such as a CRT video display screen found in desk size computer monitors and television sets.”  (Column 1 lines 60-67)
“One problem in such a system concerns a portable information device which is designed to receive data at a fixed or pre-defined data rate or baud rate, but which may need to receive data from CRT monitors having different vertical frame rates, different internal timing and different numbers of horizontal scan lines in each frame.  Therefore, if the portable information device is designed to accept data transfer at 2400 baud and light pulses are being emitted from the CRT at 2000 baud or 3000 baud, the data will be garbled and not received correctly.”  (Column 2 lines 32-41)
“Accordingly, one object of the present invention is to provide an improved apparatus for synchronizing data transfer rate from a CRT video monitor to a portable information device.
Another object of the invention is to provide a portable information device with a photosensor which facilitates calibration of a PC with a CRT video monitor so that it matches the data receiving capability of the portable information device.
CRT video monitor so that it matches the data receiving capability of a portable information device, with a photosensor.”  (Column 2 lines 47-61)
Ilan’s forms of data transfer, which maybe superior in some ways, are NOT necessarily superior in all circumstances.  In the particular situation of when interoperability among legacy devices is required, Brzesinski’s serial communication is better than Ilan’s form of data transfer.  Thus, the motivation for the combination, i.e. for the purpose of taking advantage of the well-known benefits of serial communications; for example, an ability to be synchronized among legacy devices or at least a less complex (and probably less expensive) method of synchronization (versus parallel communications), thus serial communication being a better communication platform for meeting the challenges of the interoperability between devices such as between a display and a portable device, is laid out in Brzezinski in Column 1 lines 60-67 and Column 2 lines 32-61.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tae W. Kim/
Examiner, Art Unit 2887

/THIEN M LE/Primary Examiner, Art Unit 2887